Title: Elizabeth Smith Shaw to Abigail Adams, 28 September – 16 October 1790
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill September 28th. 1790
I know your tender sympathetick Heart will join with me, & drop a Tear over a lovely Child—the once beautiful John Adams Thaxter—sick—faded—withered—dead— Just as his dawning reason made us wish his stay— Just as his beauteous smile & sparkling Eye promised future Joy—

“Tis God that lifts our Comforts high,
Or sinks them in the Grave
He gives—(& blessed be his name)
He takes but what He gave”—

It is this consideration alone that can calm the tumult of the Soul, & give peace, & serenity to the weepings Eyes, & bleeding-hearts of the fond doating Parents—

“Religion noble comfort brings,
Disarms our Griefs, or Blunts there Stings”—

You (my Sister) know how grievous such a bereavment is, & we that are Mothers know how tenderly we love those little Sucklings— they draw love from our hearts, & are closely twisted with its fibres—
I fully intended writing to you by Cousin Thomas but Mr Thaxters Child grew so sick, that my Mind did not feel calm enough for anything, & besides that, I wished to devote all my leisure hours, to the distressed Parents— The Doctor advised Mrs Thaxter to wean her Son, but unfortunately it happened to be while he was cutting his Eye Teeth— She weaned him, & Mr Shaw carried her to Cousin Thomas’s Commencement— But the dear Child was seized with a lax State, while she was gone, & was never well afterwards. They had to watch over a sick cradle for a great while, long enough to exhaust better Spirits, than poor Mr Thaxter was possessed of— It was at times in great distress—& for a whole fortnight, they did not expect its life from hour to hour— Mr Thaxter is supported much better than I feared— He behaves like a Christian— his health suffers, & it is true, that “He thinks like a Sage, but he feels like a Man”—
The Death of this Child (my Sister) affects me more (perhaps) than if I had not an Infant of my own— Bearing the same name, & People talking so much about them, makes me look upon my little Aba Adams, & consider her, as widdowed even in her Cradle— As her Brother & Sister were so much older, I did indeed promise myself much comfort in seeing them pleasant companions for each other, at lest in the more early part of Life, & that Protection, & attention which she could not have from her Brother, she might with propriety claim from her Cousin— But heaven allwise—has determined otherways, & Submission—however hard, must be our part—
Your youngest Son has now compleated his Studies at the University, & distinguished himself by his amiable Conduct, & gained the approbation, & esteem of all— So we find that merit, even in these degenerate days, does not pass unnoticed, & is not without its sincere admirers—
Mr Thomas had lived with us so long, & was now going to enter into business, on the wide world, & so far distant from me, that it affected me exceedingly— A fond Mothers heart, could not have felt more peculiar emotions— Though I wished him every Blessing, I could not bid him farewell—
October 16th.
This Letter has laid by me for sometime, not knowing of any direct Conveyance— But Mr & Mrs Dalton has been so kind as to call upon me, & informed me of their intended Journey to the Southward the last of this month, & politely offered to convey Letters to you— So good an Opportunity I embrace with pleasure— Mrs Dalton is indeed a fine woman, & an excellent Mother—& I am glad they are going to return for yours, & my Cousins sake— The Miss Daltons I suppose will inform you, that your eldest Son has been vastly attentive to the Ladies of late—& that one happy fair, was distinguished— aye my Sister—what will you say, should your Hercules be conquered? Shall we believe Report?— And it says, that a certain Lady is highly favoured— You my Sister can easily conceive of what advantage it is, for a young Lady to have a faithful Friend—One who can kindly check the temerity of Youth, & accurately describe the Lines by which a celebrated Beauty may pass through the dangerous age of Sixteen—One who can sweetly point out the path of Duty, & make the fair Field of Science, & Literature still more pleasing, by pointing out where the sweetest flowers may be culled to adorn the female Breast,—& where the richest Fruit, to refine, & please the mental Taste—
I have given up all thoughts of visiting Braintree this Fall— Though I long to see Sister Cranch, I content myself at home, as I cannot have the pleasure of seeing you there— My little one grows finely— I was mortified that she was asleep with her night-gown on when Mrs Dalton saw her— I wish you could see her now, I fear she will not be so handsom in a year or two— I question whether Mrs Smith or Cousin Charles will ever have a Child look more like them than this sweet creature does—
It looks very dismal to think you are going so far from me, & Cousin Thomas too to settle in Pensylvania— I cannot feel willing—
I congratulate you upon the birth of a third Grandson— There will be statesmen in plenty, if Mrs Smith goes on from year to year in this way— My Love to her & the dear little Ones— I know Mrs Smith, & Cousin Charles will mourn at your leaving new york—for there is nothing better than a Fathers house—
I think I bear nursing very well, my health is certainly better than it has been for several years, or I could not tend Miss so much as I do, for she is almost as fleshy as my William was, though every body says she is much prettier— My Letter has run to a most unreasonable length— Adieu— most affectionately
E Shaw
